     Case 1:20-cv-00453-NONE-JLT Document 12 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     KEVIN CURLEY,                                        1:20-cv-00453-JLT (PC)

12                        Plaintiff,                        ORDER DIRECTING CLERK OF
                                                            COURT TO ASSIGN DISTRICT JUDGE;
13              v.                                          AND

14     CHIEF DEPUTY WARDEN CLARK, et                        FINDINGS AND RECOMMENDATIONS
       al.,                                                 TO DISMISS COMPLAINT WITH
15                                                          LEAVE TO AMEND
                          Defendants.
16                                                          (Doc. 1)

17                                                          FOURTEEN-DAY DEADLINE

18         On November 3, 2020, the Court screened plaintiff’s complaint and found it to be devoid of
19   a cognizable claim. (Doc. 8.) The Court directed Plaintiff to file a first amended complaint curing
20   the deficiencies identified by the Court in the order, a notice of voluntary dismissal, or a notice of
21   election to stand on the complaint. Plaintiff has now filed two responses, which the Court construes
22   as a notice of election to stand on the complaint. (Docs. 9-10.) Accordingly, the Court ORDERS:
23         1.        The Clerk of Court to assign a district judge to this case; and
24         2.        The Court RECOMMENDS that the complaint be dismissed with leave to amend.
25         These Findings and Recommendations will be submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days
27   after being served with these Findings and Recommendations, the parties may file written objections
28

                                                        1
     Case 1:20-cv-00453-NONE-JLT Document 12 Filed 12/04/20 Page 2 of 2


 1   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 2   Recommendations.” The parties are advised that failure to file objections within the specified time

 3   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 4   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7       Dated:    December 4, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
